Citation Nr: 1404569	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-43 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include due to exposure to herbicides, asbestos, and paint chemicals.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in January 2013.  For the reasons discussed below, the Board finds that there was substantial compliance with the mandates of the remand and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant's colon cancer is related to service, to include due to exposure to herbicides, asbestos, and paint chemicals.

2.  The appellant's service-connected disability does not prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims a letter dated in June 2010 fully satisfied the duty to notify provisions for the appellant's claim for entitlement to service connection for colon cancer.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.   A February 2010 notice letter satisfied the duty to notify provisions in regard to the appellant's claim for entitlement to a TDIU.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  As requested in the January 2013 Board remand, the VA Appeals Management Center (AMC) contacted the appropriate agencies to determine whether red lead, zinc chromate or NAPA thinner were used by the Navy to paint ships from 1968 to 1969.  The AMC was unable to verify if red lead, zinc chromate or NAPA thinner were used by the Navy from 1968 to 1969.  The AMC notified the appellant and issued a Formal Finding on Unavailability describing the actions taken to attempt to verify the paints used.  The Board finds that VA has satisfied its duty to assist in its attempt to verify the paints used, in compliance with the January 2013 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded medical examinations in June 2011 and November 2013  to obtain opinions as to whether the appellant's colon cancer is related to service, to include due to exposure to asbestos and chemicals.   The examiners obtained an accurate history and considered the appellant's assertions.  The examiners laid factual foundations for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Although the appellant's representative has asserted that the November 2013 VA opinion is inadequate, the Board finds that it is adequate.  The appellant's representative asserts that the opinion is conclusory.  However, in the rationale, the VA examiner explained that service treatment records showed no complaints or evaluations for symptoms or findings related to the gastrointestinal system while the appellant was in military service or within one year of leaving service.  The VA examiner also specifically stated that the scientifically based medical literature does not provide a causal or aggravation relationship for toxic exposures to chemicals, to include red lead, zing chromate, or NAAP thinner and colon cancer.  The VA examiner noted that external or environmental factors presumably play a significant role, but no specific chemical exposures were implicated.  The appellant's representative has also asserted that the opinion was limited to the three stated toxins, but the examiner specifically found that medical literature does not provide a causal or aggravation relationship for toxic exposures to chemicals, including the specific chemicals.  As the VA examiner's rationale supports his opinion, the Board finds that it is adequate.  

In regard to the appellant's claim for entitlement to a TDIU, the appellant's sole service-connected disability is residuals of acne vulgaris.  The appellant has not asserted that he is unemployable due to acne.  An April 2009 VA examiner addressed the effect of the appellant's acne residuals on his employability.  The Board finds that the April 2009 VA examination is adequate.
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Colon Cancer

The appellant has asserted that his colon cancer is related to service, to include due to exposure to herbicides, asbestos and/or paint chemicals.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as tumors, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant has stage IV adenocarcinoma of the colon.  See June 2011 VA examination report.  Thus, the appellant has a current disability.  However, the Board finds that a preponderance of the evidence is against a finding of a nexus between colon cancer and service.

The appellant does not contend and the evidence does not suggest that his claimed disability arose during service or within one year of service.  Service treatment records are negative for any complaints, treatment, or findings referable to colon cancer.  The appellant was not diagnosed with colon cancer until 2009, many years following his discharge from service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board finds that the appellant does not have the necessary service for presumption of herbicide exposure.  His service aboard the USS Mount Katmai constitutes "blue water" service, rather than service in the inland waterways.  In May 2009, the National Personnel Records Center (NPRC) stated that it could not determine whether the appellant had service in the official waters of Vietnam during the appellant's service.  The appellant testified at his hearing that he did not leave the ship at anytime during his service.  Thus, he did not step foot in Vietnam.  Additionally, the USS Mount Katmai history does not reflect inland water service.  The appellant submitted an article entitled, "An Examination of the Potential Exposure of Royal Australian Navy (RAN) Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water."  However, the appellant's allegation of actual herbicide exposure based upon the ingestion of herbicides through drinking water have already been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels.  In Haas, supra, a blue water Veteran, who also served on the USS Mount Katmai, attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to service members who served on the ships off shore, relying on the same 2002 study which has been submitted in this case.  VA has stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Ap. 16, 2008).  In an August 2010 statement, the appellant reported that when his ship was anchored off shore, in the early morning a cloud of what they thought was fog came over the ship.  He reported that later they learned it was a fog of Agent Orange.  The appellant is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that, as a lay person, the appellant is not competent to report that the cloud he saw was Agent Orange.  Accordingly , the Board finds that the appellant was not exposed to herbicides in service

Moreover, colon cancer is not a condition that VA has determined to have a positive association with exposure to herbicides.  The presumptive provisions of 38 C.F.R. § 3.307 are specifically limited to enumerated chronic diseases listed in 38 C.F.R. § 3.309(e), and colon cancer is not among the enumerated diseases.  There is no evidence of record that the appellant has colon cancer that is related to herbicide exposure in service.  As the evidence does not demonstrate that the appellant was exposed to herbicides in service, the appellant's claim for service connection for colon cancer on the basis of exposure to herbicides must be denied.

The appellant has also asserted that his colon cancer is related to exposure to asbestos in service.  The appellant's service personnel records reflect that the served on a ship.  Thus, he may have been exposed to asbestos in service.  However, the Board finds that the evidence does not show a nexus between exposure to asbestos and colon cancer.

In a June 2011 VA opinion, the VA examiner found that it is less likely than not that the appellant's adenocarcinoma of the colon is related to asbestos exposure during his military service as a seaman in the Navy.  The VA examiner noted that there was no evidence of diagnosis or treatment for colon cancer in the military.  Review of the medical literature in peer-reviewed published journals does not show any evidence that adenocarcinoma of the colon is related to asbestos exposure.  As the VA examiner provided a rationale for the opinion, the Board finds the opinion to be probative.  

The appellant has also asserted that his colon cancer was caused by his exposure to paint in service, including exposure to red lead, zinc chromate, or NAPA thinner.  An April 1969 service personnel record reflects that the appellant was in charge of the paint locker.  Thus, the Board finds that the appellant was exposed to paint chemicals  in service.  Although VA has been unable to verify whether the appellant was exposed to chemicals such as red lead, zinc chromate and NAPA thinner, an opinion was obtained addressing whether his colon cancer may have been related to exposure to toxic paint chemicals, such as red lead, zinc chromate or NAPA thinner.  In the January 2013 VA opinion, the examiner opined that the appellant's colon cancer was less likely than not incurred in or caused by or aggravated by the claimed in-service injury, even or illness, to include exposure to toxic paint chemicals such as red lead, zinc chromate, or NAPA thinner.  The examiner noted that service treatment records revealed no complaints or evaluations for symptoms or findings related to the gastrointestinal system while the appellant was in active military service or within a year of leaving service.  

The VA examiner stated that the scientifically based medical literature does not provide a causal or aggravation relationship for toxic exposures to chemicals, to include red lead, zinc chromate, or NAPA thinner and colon cancer.  The VA examiner stated that "While external or environmental factors presumably play a significant role, perhaps by altering the composition of the microbes that colonize the intestines, but the present understanding of the etiology of adenocarcinoma of the colon, as described by the reference text . . . is heterogenous, with no specific chemical exposures implicated."  The VA examiner cited several articles in support of the opinion.  As discussed above, the Board finds that the VA opinion is adequate.  The VA examiner's rationale supports the opinion.  Therefore, the Board finds the VA opinion to be probative.  

The appellant has contended that his colon cancer is related to service, to include due to exposure to herbicides, asbestos and/or chemicals.  Although a lay person may be competent to report the etiology of disability, colon cancer is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of colon cancer, the Board finds that the probative value of any such opinion is outweighed by that of the June 2011 and January 2013 VA opinions.  The VA examiners have education, training and experience in evaluating the etiology of colon cancer.  The VA examiners reviewed the appellant's claims folder and opined that colon cancer was not at least as likely as not that the appellant's colon cancer was related to service, to include due to exposure to asbestos and paint chemicals.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim.  Although the appellant has colon cancer, there is no evidence of a nexus between the cancer and service.  The Board finds that VA examinations of record to be more probative than the appellant's assertion that there is a link between his colon cancer and service.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  38 C.F.R. § 4.16(b) (2013).

The appellant is unemployed.  He is receiving Social Security Administration disability benefits for ischemic heart disease and chronic heart failure, which is not service-connected.  Currently, he is service-connected for one disability, acne, rated as noncompensable.  Thus, he does not meet the minimum schedular criteria for entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), the Board has also considered whether the appellant's claim for a TDIU should be referred to the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  At an April 2009 VA examination, the VA examiner found the appellant's residuals of acne vulgaris of the face had no effect on the appellant's usual occupation or daily activity.  The appellant has not asserted that he is unemployable due to his residuals of acne.  Therefore, the Board finds that the case does not present an exceptional or unusual disability picture, or of any other factor which would allow for assignment of an extraschedular rating, such as frequent hospitalizations or marked interference with employment.  Accordingly, referral of this issue for consideration of an extraschedualr rating is not warranted.  

Accordingly, the Board finds that the appellant does not meet the schedular criteria under 38 C.F.R. § 4.16(a) or the criteria for referral for extraschedular consideration under 38 C.F.R. § 4.16(b).  Thus, the Board finds a preponderance of the evidence is against the appellant's claim for a TDIU, and the claim must be denied.


ORDER

Entitlement to service connection for colon cancer, to include due to exposure to herbicides, asbestos, and paint chemicals, is denied.

Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


